Citation Nr: 1551075	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  11-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1989 to June 1990 and from January 2005 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

Since the issuance of the April 2011 statement of the case (SOC), VA has been in receipt of additional records including additional service treatment records, treatment records from the Saginaw VA Medical Center and several private sources, and records from the Social Security Administration, among others.  Generally, a supplemental statement of the case must be issued by the Agency of Original Jurisdiction (AOJ) when additional evidence is received.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).   The only records discussing the Veteran's hearing after the last SOC are the additional service treatment records received in 2013 and 2014.  The Board finds that the newly obtained evidence is redundant of evidence already of record.  The audiometry records (February 2005/March 2006) obtained prior to the SOC noted that the Veteran had normal hearing in the right ear during service.  Additional audiometry evaluations received in the service treatment records after the April 2011 SOC continue to show that the Veteran had normal hearing in the right ear.  Therefore, the records are redundant.    Accordingly, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

In the Veteran's perfected appeal to the Board, he requested the opportunity to appear before a Veterans Law Judge at a Board hearing.  The RO scheduled the hearing for June 15, 2015.  Unfortunately, two weeks before the hearing, the Veteran notified the RO that he was unable to appear due to a family emergency.  In response to the Veteran's request, the RO rescheduled the hearing for August 7, 2015.  However, the Veteran failed to appear and has yet to show good cause for his failure to appear.  Accordingly, the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d).


FINDING OF FACT

The Veteran has normal hearing in the right ear.  The Veteran does not have a disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997). In the absence of proof of a current disability there can be no valid claim. Id.  A current hearing disability is defined by VA regulation.  Pursuant to VA regulations, hearing loss of an ear is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence of record has yet to support the existence of a current disability for VA compensation purposes.  In April 2007, the Veteran underwent an audiogram while in the National Guard.  The Veteran had normal hearing with auditory thresholds of 0, 0, 5, and 10 at frequencies of 1000, 2000, 3000, and 4000 Hz.  These results were taken less than two years before the Veteran filed his service connection claim in August 2008. 

Following the Veteran's submission of the August 2008 claim, VA scheduled the Veteran for a VA examination, which was conducted in April 2009.  The Veteran had normal hearing in his right ear with speech discrimination of 96 percent.  
In another examination conducted in October 2009, the Veteran continued to have normal right ear hearing.  The Veteran's right ear had auditory thresholds of 5, 5, 5, and 5 at frequencies of 1000, 2000, 3000, and 4000 Hz. Speech discrimination in the right ear was at 98 percent.  

Despite slight increases in auditory threshold levels shown in a subsequent VA examination conducted in May 2010, the Veteran continued to demonstrate normal hearing in the right ear.  The Veteran's right ear had auditory thresholds of 5, 10, 5, and 5 at frequencies of 1000, 2000, 3000, and 4000 Hz. Speech discrimination results remained unchanged from the October 2009 examination. 

In addition to reviewing the VA audio examination reports, the Board also reviewed the Veteran's medical records including VA treatment records and records obtained from the Social Security Administration, to determine if there was other evidence of a current right ear hearing disability, but found none.  Without evidence of a current right ear hearing disability, the Board must deny the Veteran's service connection claim. 

The Board notes that the Veteran has made statements that he has hearing loss.  As discussed above, there are defined criteria within the VA regulations that discuss what constitute a current hearing loss disability.  Statements from the Veteran alone that he has right ear hearing loss will not satisfy this burden.  


II.  VA's Duties to Notify and Assist 

VA satisfied the notice requirement to the Veteran in December 2008 and July 2009 notices.  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records and post-service treatment records including records from the Social Security Administration and associated them with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, VA afforded the Veteran three opportunities for examination in April 2009, October 2009, and May 2010. The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran's hearing.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   Although the Veteran has contested the results of the examination, he has not challenged the manner of testing or raised any issues that would result in ambiguities in the results.  The Veteran has only expressed disagreement with the examiners' conclusions.   Without providing any basis for the challenge, the Board presumes the competency and adequacy of the examiner's opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


